Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 02/01/2022. 
Claims 1, 2, and 5-22 are currently pending.
Response to Amendment
The nonstatutory double patenting rejection over the claims of copending Application No. 16/722,170 as previously set forth in the Office action mailed 10/01/2021 is maintained.  However, note that, since the last Office action in the present application, the claims of copending Application No. 16/722,170 were allowed and have recently issued as US Patent 11,293,106 on 04/05/2022.  Thus, the nonstatutory double patenting rejection has been revised to reflect the issued/patented status of the copending application and the rejection is no longer provisional.  See the revised nonstatutory double patenting rejection, below.
The objection of claims 5, 8-12, 18, and 19 are is withdrawn in view of the above amendment.  Note claim 13 remains objected to for the same reason as previously set forth and newly added claim 21 is objected to for a similar reasons as previously set forth with regard to claim 18.  See the claim objections, below.
The rejection of claims 2, 11, and 16-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejections under 35 U.S.C. 102(a1,a2) and 35 U.S.C. 103 over Mabire (US 5,223,175) as previously set forth in the Office action mailed 10/01/2021 are maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments. 
The rejections of 1) claims 1, 2, and 13 under 35 U.S.C. 102(a1,a2) and/or 35 U.S.C. 103 over solely Cassidy et al. (US 2007/0071887), 2) claims 14 and 15 over solely Cassidy et al., and 3) claims 6-12 over Cassidy et al. and further in view of Hatchman et al. (US 2015/0126417) are withdrawn in view of the above amendment (which incorporated features of claim 4 into independent claim 1).  However, the limitations of claim 4 were rejected over a combination over Cassidy et al. and further in view of Saitou et al. (WO 2018/062254 A1, utilizing US 2020/0017781 as an English language equivalent).  The 103 rejection of Cassidy et al. further in view of Saitou et al. is maintained and the 103 rejection(s) of claim 1 and its dependent claims have been revised to reflect the changes in claim scope made by Applicant’s present claim amendments. 
The rejection of claim 19 under 35 U.S.C. 102(a1,a2) and/or 35 U.S.C. 103 over solely Cassidy et al. (US 2007/0071887) as previously set forth in the Office action mailed 10/01/2021 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments. 
The rejection of claims 16-18 under 35 U.S.C. 103 over Cassidy et al. (US 2007/0071887) in view of Hatchman et al. (US 2015/0126417) as previously set forth in the Office action mailed 10/01/2021 is maintained.
The rejections under 35 U.S.C. 102(a1,a2) and 35 U.S.C. 103 over or based on Ramachandran et al. (US 9,260,669) as previously set forth in the Office action mailed 10/01/2021 are maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.
	The rejection of claim 5 under 35 U.S.C. 103 over Ramachandran et al. and further in view of Saitou et al. is withdrawn in view of the above amendment.  Note that claim 5 is newly rejected under 35 U.S.C. 112(d) necessitated by the present claim amendments, and prior art has not been applied to claim 5 due to the new issue that claim 5’s limitations fail to further limit or include all the limitations and are outside the scope of its parent claim 1.  See the new 112(d) rejection, below. 
Double Patenting
Claims 1, 2, 6-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,293,106 (formally the claims of copending Application No. 16/722,170).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recites an alkylsulfonic acid composition and corrosion inhibitor composition therein that read on the claimed corrosion inhibition package and aqueous liquid acidic composition and their components.  
Claim 1 of the patented claims recite an acidic composition (alkylsulfonic acid composition) comprising a corrosion inhibition package (corrosion inhibitor composition) comprising a dialdehyde-containing hydrocarbon component (an organic compound comprising at least two aldehyde functional groups), at least one surfactant (amphoteric surfactant), a propargyl alcohol, and a solvent.  Claim 2 of the patented claims recites the alkylsulfonic acid is methanesulfonic acid.  Claims 3 to 10 of the patented claims recite the amphoteric surfactant is at least a sultaine and/or betaine surfactant, the amphoteric surfactant is an amido betaine surfactant and/or an amido sultaine surfactant, the amphoteric surfactant is an amido betaine comprising a C8-C16 hydrophobic tail, the amphoteric surfactant is cocamidobetaine, the surfactant is cocamidopropyl betaine and/or b-alanine, N-(2-carboxyethyl)-N-dodecyl-, sodium salt,  and the composition further comprises an anionic surfactant, carboxylic surfactant, dicarboxylic surfactant, a dicarboxylic surfactant comprising a C8-C16 hydrophobic tail, and/or an iminodicarboxylate.  Claims 11-13 of the patented claims recite the propargyl alcohol is 20-55 vol% of the corrosion inhibitor composition, the surfactant is 2-20 vol% of the corrosion inhibitor composition, and the solvent is 10-45% vol% of the corrosion inhibitor composition.  The instant claims and patented claims are obvious variants of one another.  
Claim Objections
Claims 13 and 21 are objected to because of the following informalities:  
In claim 13, the capitalization of “Di-n-hexyl-ether” is objected to, and Applicant is requested to change the capitalization of the term to lower case in order to improve clarity.  
In claim 21, the capitalization of the term “Lysine” is objected to, and Applicant is requested to change the capitalization of the terms to lower case in order to improve clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 5, the limitation “wherein the dialdehyde-containing hydrocarbon component is 2,9-diethyldecanedial” fails to further limit or include all the limitations of the parent claim 1.  The parent claim recites the limitation that the composition comprises “a dialdehyde-containing hydrocarbon selected from the group consisting of: glutaraldehyde; succinaldehyde; malondialdehyde; adipaldehyde; heptanedial; nonanedial; undecanedial; and dodecanedial;” which is a closed group of alternatives limiting the dialdehyde-containing hydrocarbon only to those recited alternative species of dialdehyde compounds.  “2,9-diethyldecanedial” nor a C14 dialdehyde is recited in the parent claim’s closed group of alternative dialdehyde-containing hydrocarbons and thus fails to further limit or include all the limitations of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Mabire (US 5,223,175).
Mabire teaches a corrosion inhibition package (water-in-oil emulsion for eliminating hydrogen sulfide, a corrosive material, abstract and col. 1 lines 5-11) comprising a dialdehyde-containing hydrocarbon component containing glutaraldehyde (an aldehyde, e.g., glutaraldehyde, abstract and col. 1 lines 27-30) and at least one surfactant (a water-in-oil emulsifying agent, e.g., a conventional water-in-oil emulsifying agent such as sorbitan monostearate, sorbitan monooleate, sorbitan sesquioleate and substances with so-called weak hydrophilic/lipophilic balance, col. 1 lines 35-46; the reference’s water-in-oil emulsifiying agent meet the claimed surfactant both chemically and functionally).  
The reference specifically and/or inherently meets the claimed limitations.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mabire (US 5,223,175) as applied to claim 1 above.
The disclosure of Mabire is relied upon as set forth above.  
As to claims 14 and 15, although Mabire fails to explicitly teach the dialdehyde is present in an amount of 2 to 25% by volume of the total volume of the composition and the surfactant is present in an amount of 2 to 20% by volume of the total volume of the composition, the amounts of these components taught by Mabire in weight percent appear to overlap the claimed volume percent ranges such that a case of prima facie obviousness exists.  Mabire teaches, by weight, the aldehyde is present in an amount of 20-70% of an aqueous phase where the aqueous phase is 20-80% of the composition, and the surfactant (emulsifier) is present in an amount of 1-10% of an oil phase where the oil phase is also 20-80% of the composition (col. 1 lines 25-38).  In other words, in Mabire, the aldehyde is present in an amount of 4-56% by weight of the composition and the surfactant is present in an amount of 0.2-8% by weight of the composition.  These ranges in wt% appear to overlap and encompass the claimed ranges in vol%.  
In any event, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed ranges of dialdehyde and surfactant from the teachings of Mabire by varying and/or optimizing the relative amounts of aldehyde and emulsifier in the reference in order to obtain a sufficiently dispersed oil-in-water emulsion having hydrogen sulfide scavenging properties.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1, 2, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US 2007/0071887, hereinafter Cassidy) in view of Saitou et al. (WO 2018/062254 A1, utilizing US 2020/0017781 as an English language equivalent, hereinafter Saitou).
As to claim 1, Cassidy teaches a corrosion inhibition package (corrosion inhibitor composition, abstract) comprising a dialdehyde-containing hydrocarbon component to enhance the corrosion inhibition ability of the composition (an additional aldehyde compound, e.g., glyoxal, para. 0020) and at least one surfactant to aid in both the dispersibility of the composition and/or plating of the composition on metallic surfaces (para. 0022).  The corrosion inhibitor composition is useful in downhole applications comprising metallic surfaces (para. 0014 and 0027). 
Cassidy fails to teach the dialdehyde comprises glutaraldehyde, succinaldehyde,  malondialdehyde, adipaldehyde, heptanedial, nonanedial, undecanedial, or dodecanedial.  
However, Saitou is similarly drawn to a corrosion suppression composition comprising a dialdehyde having three of more carbon atoms (abstract).  Examples of the dialdehyde include linear dialdehydes of 1,6-hexanedial, 1,7-heptainedial, 1,8-octanedial, 1,9-nonanedial, 1,10-decanedial, dodecanedial, and hexanedial, as well as unsaturated dialdehydes of malondialdehyde, succinaldehyde, and glutaraldehyde (para. 0052).  In other words, Saitou teaches dialdehyde species substantially the same as those claimed are suitable as corrosion inhibiting compounds.  
Thus, at the time of the effective filing date it would have been obvious to provide a dialdehyde species as taught by Saitou as the additional aldehyde/dialdehyde compound in Cassidy in order to obtain a corrosion inhibiting composition suitable for use in downhole environments/hydrocarbon extraction.  
As to claim 2, Cassidy teaches the composition further comprises propargyl alcohol to enhance plating of the corrosion inhibitor composition on the surface of the metal being inhibited (an acetylenic compound, e.g., propargyl alcohol, para. 0021) and a solvent to aid in achieving a more uniform inhibitor plating or solubilize the inhibitor composition (para. 0025).  
As to claim 13, Cassidy teaches the composition further comprises a solvent, as described above, where methanol is an exemplary solvent (para. 0025).
As to claims 14 and 15, Cassidy fails to explicitly teach the amount of dialdehyde and surfactant present in the corrosion inhibition package/composition, i.e., the claimed amount of 2 to 25% by volume of the total volume of the composition and 2 to 20% by volume of the total volume of the composition, respectively.
However, Cassidy teaches the corrosion inhibition composition is added to an acidic fluid (para. 0014), and instead teaches the amount of the additional aldehyde, i.e., dialdehyde, and surfactant present in the final, acid solution.  Cassidy teaches the amount of the dialdehyde is present in a final concentration of about 0.001-5% by weight of the acid solution (para. 0020) and the surfactant is present in a final concentration of about 0.05-10% by weight of the acid solution (para. 0022).  Also note the concentrations of the other components in Cassidy’s corrosion inhibiting composition in the final, acid solution (para. 0015-0026).  In other words, Cassidy teaches the corrosion inhibiting composition is dosed into the acidic solution such that the concentrations of the components are lower than initially present in the corrosion inhibitor composition.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at/within the claimed amounts of dialdehyde and surfactant ranges from the teachings of Cassidy by taking into account the relative amounts of the corrosion inhibiting composition components at pre-dose concentrations before dosing the composition into the acidic solution to obtain the final, dosed acid solution as well as varying and/or optimizing the relative concentrations in the corrosion inhibiting composition in order to obtain a composition useful for protecting metal surfaces susceptible to corrosion in acidic environments.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 6-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US 2007/0071887, hereinafter Cassidy) in view of Saitou et al. (WO 2018/062254 A1, utilizing US 2020/0017781 as an English language equivalent, hereinafter Saitou) as applied to claims 1, 2, and 13-15 above, and further in view of Hatchman et al. (US 2015/0126417, hereinafter Hatchman).
The disclosure of Cassidy in view of Saitou is relied upon as set forth above.
Cassidy in view of Saitou teaches a corrosion inhibitor composition comprising, among other components, a surfactant, as described above.  The composition is suitable for use in downhole environments, as described above.
Cassidy further teaches the surfactant comprises a cationic, anionic, and/or non-ionic surfactant, and examples of the surfactant comprise dimethyldicocoalkylamine oxide, lauryl alcohol ethoxylate, cocoalkylamine ethoxylate, etc. (para. 0022), but fails to teach the surfactant comprises an amphoteric surfactant such as a sultaine/betaine or a amido betaine/amido sultaine, comprises an iminodicarboxylate, or comprises sodium lauriminodipropionate. 
However, Hatchman teaches surfactant compositions useful in downhole environments (oil and gas wells, para. 0040) that are low corrosivity formulations and/or may contain corrosion inhibitors (para. 0028 and 0040-0051).  Hatchman teaches providing amphoteric surfactants including betaines and sultaines to lower corrosion problems (para. 0020 and 0025-0028).  Exemplary amphoteric surfactants include amido betaine and amido sultaine surfactants (C8-18 alkyl amido propyl betaines and C8-18 alkyl amidopropyl hydroxysultaines, para. 0184), an amido betaine comprising a hydrophobic tail from C8 to C16 (a C8-C16, C8-14, or C10-12 alkylaminopropyl betaine, para. 0194).  The claimed cocamidobetaine is encompassed by the disclosure of the surfactant being a C10-12 alkylaminopropyl betaine (para. 0194) since a cocamidobetaine is a C12 alkylamino betaine.  The claimed cocamidopropyl betaine is encompassed by the disclosure of the surfactant being a C10-12 alkylaminopropyl betaine (para. 0194) since cocamidopropyl betaine is a C12 alkylaminopropyl betaine.  See also para. 0210 teaching cocoamidopropyl betaine.  Note, these examples also contain carboxylate groups, which read on the claimed carboxylic surfactant of claim 10.  The above-disclosed examples encompass the recited betaine/sultaine/carboxylic surfactants among claims 6-10 and 12.  Hatchman further teaches providing carboxylic surfactants (C8-22 propionates, para. 0026).  Exemplary carboxylic surfactants include dicarboxylic iminodicarboxylate and sodium lauriminodipropionate (C8-C18 alkyl imino(di)propionates and salts thereof, para. 0184, 0190, and 0191; C8-12 or C10-12 alkyl amino(di)propionates and salts thereof, para. 0195 and 0205; disodium lauraminodipropionate, para. 0213).  The claimed beta-alanine, N-(2-carboxyethyl)-N-dodecyl-, sodium salt (1:1), i.e., monosodium lauriminodipropionate, is encompassed by the disclosure that the alkyl imino(di)propionates include salts thereof, which include mono- and di-salts, and the fact that sodium is disclosed as an exemplary cation in the prior-mentioned disodium lauraminodipropionate species.  The above-disclosed examples encompass the recited carboxylic and dicarboxylic surfactants among claims 10-12 and 20.  
Thus, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to provide the surfactant(s) taught by Hatchman as the surfactant(s) of Cassidy in order to obtain a composition with corrosion inhibiting properties suitable for use in downhole/oil/gas well environments. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US 2007/0071887, hereinafter Cassidy) in view of Hatchman et al. (US 2015/0126417, hereinafter Hatchman).
As to claim 16, Cassidy teaches an aqueous liquid acidic composition comprising an acidic solution and a corrosion package (an acid solution comprising an acidic treatment fluid and a corrosion inhibitor composition, para. 0014 and 0027; see also para. 0015-0026).  Cassidy teaches the corrosion inhibiting composition comprises a dialdehyde-containing hydrocarbon (an additional aldehyde compound, e.g., glyoxal, para. 0020), a propargyl alcohol (an acetylenic compound, e.g., propargyl alcohol, para. 0021), a surfactant (para. 0022), and a solvent (para. 0025).
Although Cassidy fails to explicitly teach the volume % of the corrosion package in the acidic composition range from 0.1 to 10% at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at/within the claimed amount of corrosion package/total corrosion inhibiting components in the acidic solution/composition from the teachings of Cassidy by taking into account the relative amounts of the corrosion inhibiting composition components at pre-dose concentrations before dosing the composition into the acidic solution to obtain the final, dosed acid solution as well as varying and/or optimizing the relative concentrations in the corrosion inhibiting composition in order to obtain a composition useful for protecting metal surfaces susceptible to corrosion in acidic environments.  See, e.g., para. 0015-0027 of Cassidy disclosing the amount of the corrosion inhibiting composition’s components in terms of % by weight in the final, acid solution.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Cassidy further teaches examples of the surfactant comprise dimethyldicocoalkylamine oxide, lauryl alcohol ethoxylate, cocoalkylamine ethoxylate, etc. (para. 0022), but fails to teach the surfactant comprises an amphoteric surfactant. 
However, Hatchman teaches surfactant compositions useful in downhole environments (oil and gas wells, para. 0040) that are low corrosivity formulations and/or may contain corrosion inhibitors (para. 0028 and 0040-0051).  Hatchman teaches providing amphoteric surfactants including betaines and sultaines to lower corrosion problems (para. 0020 and 0025-0028; see also the exemplary amphoteric surfactants, e.g., para. 0184, 0194, and 0206-0221).  
Thus, at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to provide an amphoteric surfactant as taught by Hatchman as the surfactant of Cassidy in order to obtain a composition with corrosion inhibiting properties suitable for use in downhole/oil/gas well environments. 
As to claims 17 and 18, Cassidy teaches the acidic solution comprises a mineral acid/HCl (para. 0014).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US 2007/0071887, hereinafter Cassidy) in view of Hatchman et al. (US 2015/0126417, hereinafter Hatchman) as applied to claims 16-18 above, and further in view of Jiang et al. (US 9,796,490, hereinafter Jiang).
The disclosure of Cassidy in view of Hatchman is relied upon as set forth above.
Cassidy teaches corrosion inhibiting compositions effective for downhole application in which the environment is acidic, e.g., acidic treatment fluids and acid solutions where hydrochloric acid (HCl) is an exemplary component of such an acidic treatment fluid (para. 0014 and as described above).  
Cassidy and Hatchman fail to teach the HCl further comprises lysine. 
However, Jiang teaches hydrochloric acid-containing solutions suitable as fluids for stimulation of subterranean formations, i.e., downhole treatment fluids, (abstract) comprising lysine as a fixing agent that retards the rate at which hydrochloric acid reacts with carbonate-mineral surfaces and improves production of materials from the subterranean formation (col. 3 line 57 to col. 4 line 10). 
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide lysine as taught by Jiang in combination with the HCl of Cassidy and Cassidy in view of Hatchman in order to obtain a composition suitable for use in subterranean/downhole environments having corrosion inhibiting properties and improved productivity of valuable materials in the subterranean/downhole environment. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US 2007/0071887, hereinafter Cassidy) in view of Hatchman et al. (US 2015/0126417, hereinafter Hatchman) as applied to claims 16-18 above, and further in view of Jayaperumal et al. (“Inhibition effect of ethanolamines on oil well tubular material in hydrochloric acid,” Anti-Corrosion Methods and Materials, Volume 47 Number 6, 2000, pages 349-353, hereinafter Jayaperumal).
The disclosure of Cassidy in view of Hatchman is relied upon as set forth above.
Cassidy teaches corrosion inhibiting compositions effective for downhole application in which the environment is acidic, e.g., acidic treatment fluids and acid solutions where hydrochloric acid (HCl) is an exemplary component of such an acidic treatment fluid (para. 0014 and as described above).  
Cassidy and Hatchman fail to teach the HCl further comprises MEA.  For purposes of claim interpretation, the claimed “MEA” is construed as an abbreviation for monoethanolamine.  See, e.g., para [0102] of the present applications original specification setting forth the abbreviation. 
However, Jayaperumal teaches hydrochloric acid-based solutions suitable as acidizing/stimulating fluids for production of crude petroleum oil and gas wells, i.e., downhole treatment fluids, (abstract and Introduction section on page 349) comprising monoethanolamine added directly to the HCl solution as a low cost corrosion inhibitor that reduces the rate of H2 evolution (abstract, the final paragraph of the Introduction section on page 350 and the Results and Discussion section on pages 350-351).
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide monoethanolamine, i.e., “MEA”, as taught by Jayaperumal in combination with the HCl of Cassidy and Cassidy in view of Hatchman in order to obtain a composition suitable for use in downhole/oil/gas well environments having corrosion inhibiting properties, capability of producing petroleum products, and reduced rate of H2 evolution in the downhole/oil/gas well environment. 

Claim 19 is rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cassidy et al. (US 2007/0071887, hereinafter Cassidy).
Cassidy teaches a method of minimizing pitting corrosion at temperatures above 130°C (methods of inhibiting corrosion of a metal surface at temperatures up to 500°F, abstract and para. 0014) comprising providing and combining an acidic fluid and a corrosion inhibitor composition (para. 0014 and 0027).  The corrosion inhibitor composition comprises a dialdehyde-containing hydrocarbon component (an additional aldehyde compound, e.g., glyoxal, para. 0020) and at least one surfactant (para. 0022).  The corrosion inhibitor composition is used as an additive in the acidic fluid by placing it in a downhole application comprising metallic surfaces, thus exposing it to a metallic surface at a temperature of greater than 130°C to accomplish minimizing/inhibiting corrosion (up to 500°F, i.e., 260°C, para. 0014 and 0027).  The reference specifically and/or inherently meets the claimed limitations. 
It might be argued some picking and choosing could be required to arrive at the claimed composition from the teachings of Cassidy, e.g., the selection of glyoxal as the additional aldehyde at once present with the apparently optional surfactant among the teachings of Cassidy and/or the temperature range of at least 130°C.  Thus, in the event the teachings of Cassidy fail to at once meet the claimed combination of a dialdehyde and surfactant and exposing the fluid to a temperature of at least 130°C under the meaning of anticipation, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed composition from the teachings of Cassidy since Cassidy teaches providing an additional aldehyde component including glyoxal in order to enhance the corrosion inhibition ability of the composition (para. 0020) and the addition of the surfactant aids in both the dispersibility of the composition and/or plating of the composition on metallic surfaces as well as being advantageous for applications of temperatures above 250°F, i.e., temperatures above 121°C (para. 0022).  Note, Cassidy teaches the temperature of the downhole application ranges from 70°F to 500°F (para. 0014), i.e., 21 to 260°C, which overlaps and encompasses the claimed at least 130°C range.  

Claims 1, 10, and 13 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Ramachandran et al. (US 9,260,669, hereinafter Ramachandran).
As to claim 1, Ramachandran teaches a corrosion inhibiting package (H2S/mercaptan scavenger composition, abstract; the reference notes H2S and mercaptans are highly corrosive, col. 1 lines 22-30; in other words, the composition is corrosion inhibiting by way of scavenging corrosive compounds) comprising a dialdehyde and a surfactant (col. 1 lines 55-59).  Malondialdehyde, succindialdehyde, and glutaraldehyde are exemplary dialdehydes (col. 3 lines 34-37); even though the most preferred dialdehyde is “glyoxal” and not one of malondialdehyde, succindialdehyde, and glutaraldehyde (abstract and col. 3 lines 21-33), the disclosure between the abstract and col. 3 lines 21-37 is worded such that a person of ordinary skill in the art would at once envisage a combination of one of malondialdehyde, succindialdehyde, or glutaraldehyde and a surfactant (“[T]he combination of non-nitrogen-containing surfactants and glyoxal results in a significant increase in the reaction rate and the overall scavenging efficiency, i.e. capacity as compared to glyoxal used alone” in abstract, and “Besides glyoxal, other dialdehydes expected to be useful in the method described herein include, but are not necessarily limited to, malondialdehyde, succindialdehyde, glutaraldehyde,” in col. 3 lines 34-37).
As to claim 10, Ramachandran teaches the surfactant is an anionic (carboxylates are exemplary surfactants, col. 4 lines 23-34).
As to claim 13, Ramachandran teaches the composition further comprises methanol (col. 4 lines 16-20). 
The reference specifically and/or inherently meets the claimed limitations.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 9,260,669, hereinafter Ramachandran) as applied to claims 1, 10, and 13 above, and further in view of Janak et al. (US 10,059,872, hereinafter Janak).
The disclosure of Ramachandran is relied upon as set forth above.
Ramachandran teaches a H2S/mercaptan scavenger and corrosion inhibiting composition comprising a dialdehyde, a surfactant, and a solvent, as described above.  Ramachandran teaches the composition further comprises a corrosion inhibitor compound including an acetylenic alcohol (col. 5 lines 53-59).  
Propargyl alcohol is an acetylenic alcohol, but Ramachandran fails to teach the acetylenic alcohol is propargyl alcohol.  
Regarding the claimed presence of a propargyl alcohol, Janak is cited as teaching a similar corrosion inhibitor composition mitigating the presence of hydrogen sulfide (abstract and col. 1 lines 29-52) comprising an alkynol, i.e., an acetylenic alcohol, as a component thereof in order to permit the corrosion inhibition composition to be effective at more extreme conditions including higher temperatures (col. 11 line 1 to col. 12 line 42).  Propargyl alcohol is named as a preferably alkynol alcohol (col. 12 line 36), and is the most simple species encompassed by the Formula V at col. 11 lines 10-20 where the R5, R6, and R7 groups are hydrogen. 
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide propargyl alcohol as taught by Janak as the acetylenic alcohol of Ramachandran in order to obtain a sufficient, if not improved, corrosion inhibiting effect within Ramachandran’s composition including corrosion inhibition to be effective at more extreme conditions including higher temperatures.  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 9,260,669, hereinafter Ramachandran) as applied to claims 1, 10, and 13 above.
The disclosure of Ramachandran is relied upon as set forth above.
As to claims 14 and 15, although Ramachandran fails to explicitly teach the amount of dialdehyde and surfactant present in the corrosion inhibition package/composition, i.e., the claimed amount of 2 to 25% by volume of the total volume of the composition and 2 to 20% by volume of the total volume of the composition, respectively, the amounts of these components taught by Ramachandran in weight percent appear to overlap the claimed volume percent ranges such that a case of prima facie obviousness exists.  Ramachandran teaches the dialdehyde ranges from about 10-90 wt.% of the composition and the surfactant ranges from about 0.01-20 wt.% of the composition (col. 4 lines 47-54).  These ranges in wt.% appear to overlap and encompass the claimed ranges in vol.%.  
In any event, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to arrive within the claimed ranges of dialdehyde and surfactant from the teachings of Ramachandran by varying and/or optimizing the relative amounts of dialdehyde and surfactant in the reference in order to obtain a composition having hydrogen sulfide and mercaptan scavenging properties.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Regarding the nonstatutory double patenting rejection over the claims of copending Application No. 16/722,170 (which have recently issued as US Patent 11,293,106 on 04/05/2022) Applicant argues the claims of 16/722,170 (now the claims of US 11,293,106) do not disclose/recite any of the glutaraldehyde, succinaldehyde, malondialdehyde, adipaldehyde, heptanedial, nonanedial, undecanedial, and dodecanedial as presently recited in claim 1 of the instant claims.  This argument is not persuasive because the presently claimed dialdehyde-containing hydrocarbon component species are precisely disclosed in the patented claims’ specification as preferred and exemplary species for the “organic compound comprising at least two aldehyde functional groups”, i.e., dialdehyde, component of the patented claims such that the claimed dialdehyde-containing hydrocarbon component species recited in the instant claims are clearly encompassed, if not anticipated, by (and are therefore an obvious variant of) the patented claim’s dialdehyde “organic compound comprising at least two aldehyde functional groups” component.  See col. 8 lines 14-25 of US Patent 11,293,106 (“Preferably, the organic compound comprising at least two aldehyde functional groups is … selected from the group consisting of: glutaraldehyde; succinaldehyde; malondialdehyde; adipaldehyde; heptanedial; nonanedial; undecanedial; and dodecanedial.”).  See also MPEP 804, II(B)(2)(a), e.g.:  [T]hose portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application).  In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  In analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim.  For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus.  If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined.  Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.  
Regarding the 102 and 103 rejections over Mabire (US 5,223,175) Applicant argues the reference is not in the same technical field as the claimed invention since the reference teaches water-in-oil emulsions and the claimed invention is drawn to a corrosion inhibition package.  Applicant also argues the reference does not recognize or solve the problem of the claimed invention and there is no reasonable motivation for a person skilled in the art to rely on the reference’s teachings to arrive at the claimed invention.  Regarding the 102 rejection of claim 1 over the reference, these arguments are not persuasive because the reference is relied upon 35 U.S.C. 102 as being anticipatory.  Arguments that an anticipatory prior art is nonanalogous or is not recognized as solving the problem solved by the claimed invention are not germane to a rejection under 35 U.S.C. 102.  See MPEP 2131.05.  Regarding the 103 rejection of claims 14 and 15 over the reference, these arguments are not persuasive because the reference is analogous prior art since it is from the same field of endeavor as the claimed invention and is otherwise reasonably pertinent to the problem faced by the inventor (the reference teaches a composition that scavenges/eliminates hydrogen sulfide, a corrosive substance, and is therefore a corrosion inhibition package or composition via the inclusion of an aldehyde or dialdehyde compound).  See MPEP 2141.01(a).
As to Applicant’s concern Mabire’s composition is an emulsion whereas the claimed invention is not, note the language of independent claim 1 is worded such that the corrosion inhibition package is merely a composition of matter “comprising” (a broad, inclusive, and open-ended term that does not exclude additional, unrecited elements) a specific dialdehyde compound and at least one surfactant, which the reference fully meets.  The preamble statement that the composition is “for use with an aqueous acid composition” is merely a purpose or intended use of the recited composition that is not considered a limitation and is of no significance to claim construction since the body of the claim fully and intrinsically sets forth all the structural limitations of the claimed invention.  See MPEP 2111.
Regarding the 102 rejection of claim 19 over Cassidy et al. (US 2007/0071887) Applicant argues the reference is not anticipatory because the reference requires the presence of cinnamaldehyde, none of the reference’s composition includes a dialdehyde, and the reference lacks a teaching of a dialdehyde compound in the absence of cinnamaldehyde.  This argument is not persuasive because “glyoxal”, also known as ethanedial, is a preferred and exemplary “additional aldehyde compound” in the reference (para. 0020); thus, the reference teaches the composition includes a dialdehyde.  As to Applicant’s concern the reference includes cinnamaldehyde and fails to teach an absence of cinnamaldehyde, note the language of independent claim 19 is worded such that the method “comprises” (an inclusive and open-ended term that does not exclude additional, unrecited elements or method steps) the recited steps, which does not preclude the presence of cinnamaldehyde as implied by the present arguments.  See MPEP 2111.  Instant claim 19 was rejected over both 102 and 103 over Cassidy et al. and Applicant did not argue or challenge the 103 portion of the rejection of claim 19 over Cassidy et al.  The above comments to Cassidy et al.’s inclusion of cinnamaldehyde and the open-ended “comprising” language of the instant claims apply and are believed to fully to Applicant’s challenging/arguments of other rejections relying on the Cassidy et al. reference (e.g., pages 10-14 of the present remarks).
Regarding the 103 rejection over the combination of Cassidy et al. in view of Saitou et al. (WO 2018/062254 A1, utilizing US 2020/0017781 as an English language equivalent) Applicant argues Saitou et al. is directed to a different application than both Cassidy et al. and the present invention, does not remedy the shortcomings of Cassidy et al. (addressed, above), and teaches suppressing metal corrosion attributable to a thiol compound in a hydrocarbon whereas the present application is not intended on being used a hydrocarbon but with an acid.  These arguments are not persuasive because Saitou et al. is merely relied upon to show the claimed specific dialdehyde compounds recited in claim 1 are suitable corrosion inhibiting dialdehyde compounds, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a dialdehyde species as taught by Saitou as the additional aldehyde/dialdehyde compound in Cassidy in order to obtain a corrosion inhibiting composition suitable for use in downhole environments/hydrocarbon extraction.  It is prima facie obvious to substitute equivalents known for the same purpose, in this case dialdehyde compounds for the purpose of inhibiting corrosion.  See MPEP 2144.06.   
Regarding the 103 rejection(s) over the combination of Cassidy et al. in view of Hatchman et al. (US 2015/0126417) Applicant argues Hatchman et al. teaches a combination of two surfactants and a person of ordinary skill in the art would not arrive at the claims of the present invention from the teachings of Hatchman et al. or the teachings of Hatchman et al. in combination with Cassidy et al.  Note that, the present ground(s) of rejection relies upon 1) Cassidy et al. in view of Saitou et al. and further in view of Hatchman et al. to meet the surfactant-related limitations of instant claims 6-12 and 20 and 2) Cassidy et al. in view of Hatchman et al. to meet the surfactant-related limitation of instant claim 16.  Applicant’s arguments are not persuasive because Hatchman et al. is merely relied upon to show the claimed surfactants among claims 6-12, 16, and 20 are suitable surfactants for use in downhole or oil/gas well environments, and at the time of the effective filing date, it would have been obvious to a person of ordinary skill in the art to provide the surfactant(s) taught by Hatchman as the surfactant(s) of Cassidy in order to obtain a composition with corrosion inhibiting properties suitable for use in downhole/oil/gas well environments.  It is prima facie obvious to combine and/or substitute equivalents known for the same purpose, in this case surfactants for use in low corrosive or corrosive inhibitor-containing downhole compositions.  See MPEP 2144.06.   
Regarding the 102 and 103 rejections over Ramachandran et al. (US 9,260,669) Applicant argues the reference does not recognize or solve the problem of the claimed invention and there is no reasonable motivation for a person skilled in the art to rely on the reference’s teachings to arrive at the claimed invention.  These arguments are not persuasive because the reference is relied upon 35 U.S.C. 102 as being anticipatory.  Arguments that an anticipatory prior art is nonanalogous or is not recognized as solving the problem solved by the claimed invention are not germane to a rejection under 35 U.S.C. 102.  See MPEP 2131.05.  Regarding the 103 rejection(s) over the reference, these arguments are not persuasive because the reference is analogous prior art since it is from the same field of endeavor as the claimed invention and is otherwise reasonably pertinent to the problem faced by the inventor (the reference teaches a composition that scavenges/eliminates hydrogen sulfide, a corrosive substance, and is therefore a corrosion inhibition package or composition via the inclusion of an aldehyde or dialdehyde compound).  See MPEP 2141.01(a).
For purposes of compact prosecution, Applicant is cautioned an amendment that overcomes the 112d rejection of claim 5 failure to further limit/include all limitations of its parent claim will likely necessitate the above-cited issued patent and/or prior art references applicable under various ground(s) of nonstatutory double patenting and/or 35 U.S.C. 103 rejection(s) in view of its clarified/corrected claim scope.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 6, 2022